MEMORANDUM ***
Petitioner Jagsir Singh petitions for review of the Board of Immigration Appeals’ (“BIA”) streamlined decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Singh contends that the IJ erred in its adverse credibility finding because his testimony was consistent and credible. Significant discrepancies in Singh’s testimony that go to the heart of his asylum claim support the IJ’s adverse credibility determination. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). Singh’s failure to submit readily available corroborative evidence to buttress his testimony also bolsters the IJ’s credibility finding. See Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir .2000).
By faffing to qualify for asylum, Singh necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Singh contends that the streamlining regulations violate due process and circumvent judicial review. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.